 1   Larry W. Lee (State Bar No. 228175)
     Kristen M. Agnew (State Bar No. 247656)
 2
     Nicholas Rosenthal (State Bar No. 268297)
 3   DIVERSITY LAW GROUP, P.C.
     515 S. Figueroa Street, Suite 1250
 4   Los Angeles, CA 90071
 5
     (213) 488-6555
     (213) 488-6554 facsimile
 6
 7
     William L. Marder, Esq. (State Bar No. 170131)
     Polaris Law Group LLP
 8   501 San Benito Street, Suite 200
 9   Hollister, CA 95023
     Tel: (831) 531-4214
10   Fax: (831) 634-0333
11
     Attorneys for Plaintiff and the Class
12
13                        UNITED STATES DISTRICT COURT
14                      EASTERN DISTRICT OF CALIFORNIA
15
16
     MARIA MORONES, as an individual Case No.: 2:18-CV—03010-MCE-EFB
     and on behalf of all others similarly
17   situated,                             ORDER GRANTING JOINT
18                                         STIPULATION TO STAY CASE
                   Plaintiffs,
19
20         vs.
21
     BIMBO BAKERIES USA, INC., a
22   Delaware corporation; and DOES 1
     through 50, inclusive,
23
24                Defendants.
25
26
27
28

                                             1

                      ORDER GRANTING JOINT STIPULATION TO STAY CASE
 1                                             ORDER
 2           The Joint Stipulation to Stay Case filed on behalf of Plaintiff Maria Morones
 3   (“Plaintiff”) and Defendant Bimbo Bakeries USA, Inc. (“Defendant”) (collectively,
 4   the “Parties”) is HEREBY APPROVED.
 5           ACCORDINGLY, IT IS HEREBY ORDERED as follows:
 6           1) This Instant Action is stayed pending settlement approval proceedings in
 7               Sacramento County Superior Court Case No. 34-2018-00245481 (the
 8               “Related Action”).
 9           2) All pending dates in the Instant Action are taken off calendar.
10           3) If the Court in the Related Action does not approve the proposed
11               settlement: (1) Plaintiff will withdraw the First Amended Complaint and
12               the original Complaint in the Related Action will become operative
13               again; and (2) the Parties will file a stipulated request to lift the stay of
14               the Instant Action.
15           4) If the Court in the Related Action finally approves the proposed
16               settlement, the Parties will promptly file a joint request to dismiss the
17               Instant Action with prejudice.
18           5) Not later than sixty (60) days following the date this Order is
19               electronically filed, and every sixty (60) days thereafter until either the
20               stay is lifted or this action is dismissed, the parties shall file a Joint Status
21               Report advising the Court regarding the status of the Related Action.
22           IT IS SO ORDERED.
     Dated: July 22, 2019
23
24
25
26
27
28

                                                   2

                            ORDER GRANTING JOINT STIPULATION TO STAY CASE
